Virgin, J.
The legislature has imposed upon towns the general duty and responsibility of supporting schools within their respective limits, with such aid as the state shall afford. Dore v. Billings, 26 Maine, 56; R. S., c. 11. To this end they are required to raise money (§ 6), are authorized to divide their territory into districts (§1), or abolish them (§3), and choose school agents (§4). Such agents are public officers whose official powers and duties are expressly prescribed by the statute. E. S., c. 11, §§ 93,.95. Their mere election and performance of official duties, raise no implied promise on the part of the district or of the town to pay them for their services. Walker v. Cook, 129 Mass. 578, and cases there cited; Holland v. Lewiston F. Bank, 52 Maine, 564; Sawyer v. Pawner's Bank, 6 Allen, 207 ; Hall v. Verm. & M. R. R. Co. 28 Vt. 401.
Assessors of towns are expressly entitled to pay, by the statute. E. S., c. 6; § 102. But there is no like provision concerning school agents. And in the absence of any implied contract, or any statute provision entitling them to pay for official services rendered, no action can be maintained to recover therefor.

Motion sustained. Hew trial granted.

Peters, C. J., Daneorth, Emery, Poster and Haskell, JJ., concurred.